The said last provision of the order, which directs the cancellation of the New York County judgment, is not authorized by the provisions of section 530 of the Civil Practice Act or section 20 of the Lien Law; nor do we find any authority, statutory or otherwise, which sanctions the procedure adopted or the order made. If, on the facts presented, the owner is entitled to any relief with respect to said judgment, he should seek it in the action in New York County, and not in any collateral action or proceeding (see 1 Freeman, Judgments [5th ed.], § 305; Crouse v. McVickar, 207 N. Y. 213, 217-218; Knickerbocker Trust Co. V. Oneonta, Cooperstown & Richfield Springs My. Co., 201 N. Y. 379, 384). Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.